DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/572,086, application filed on 09/16/2019, and Preliminary Amendment filed on 01/20/2020.  
3.	Claims 1-4, 8-11, and 15-18 are currently amended by Applicant.  Claims 1-21 are currently pending in this application. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted 01/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gadh et al. (US PG Pub No. 2013/0179061).

7.          With respect to claim 1, 8 and 15, Gadh teaches:
receiving, at the EVSE from an electric vehicle (EV) connected to the EVSE, one or more electric vehicle (EV) operator-specific parameters that are specific to an EV operator (receiving customer behavior parameters, customer preferences, Fig 1 @ 124; EV operator enters operator parameters on device, incuding charging mode, based on cheapest, fastest, or optimized charging, Fig 3, at 302),  
wherein the one or more EV operator-specific parameters affect charging service for the EV at the EVSE (see EV parameters which affect charging service, Fig 3, at 302), 
wherein the one or more EV operator-specific parameters are received automatically as a result of the EV being connected to the EVSE (see automatic charge/discharge intelligence using RFID tags once the EV is connected, para 70-73); 
wherein the one or more EV operator-specific parameters includes pricing parameters for the charging service (users may set maximum price for EV charging, para 60);
and 
applying the one or more EV operator-specific parameters to affect the charging service for the EV at the EVSE (see EV parameters which affect charging service, Fig 3, at 302; see EV parameters which affect charging service, Fig 3, at 302);
wherein applying the one or more EV operator-specific parameters includes the following:
determining, from the pricing parameters, a rate the EV operator is willing to pay for the charging service (users may set maximum price for EV charging, para 60; user selects minimum and maximum limits on price, para 61; maximum charge operator is willing to sacrifice, para 336).

8.          With respect to claim 2, 9, and 16, Gadh teaches:
wherein the rate the EV operator is willing to pay for the charging service is determined based at least on one the following: a location of the EVSE, a time of the charging service, and a day of the charging service (time and price requirements, utility time of day charging restrictions, para 65; energy costs based on the time of day, para 74).

9.          With respect to claim 3, 10, and 17, Gadh teaches:
wherein the pricing parameters include charging plans based on classes of sites of the EVSE and times of day (and price requirements, utility time of day charging restrictions, para 65; energy costs based on the time of day, para 74).

10.          With respect to claim 4, 11, and 18, Gadh teaches:
wherein the rate of the EV operator is willing to pay is an amount per mile, an amount per unit of electrical energy, an amount for a particular miles range, or an amount for a specified percentage of the battery charge (users may set maximum price for EV charging, para 60; user selects minimum and maximum limits on price, para 61; maximum charge operator is willing to sacrifice, para 336; number of mile that need to be driven for work to impact charging, para 263).

11.          With respect to claim 5, 12, and 19, Gadh teaches:
 wherein the one or more EV operator-specific parameters are received from the EV over a communication link that is wired (see wired or wireless communication link, para 16).

12.          With respect to claim 6, 13, and 20, Gadh teaches:
wherein the communication link is across a charging cable that couples the EV and the EVSE (see wired or wireless communication link, para 16; see information across charging cable, 116, 240).

13.          With respect to claim 7, 14, and 21, Gadh teaches:
wherein the one or more EV operator-specific parameters are received from the EV over a communication link that is wireless (see wired or wireless communication link, para 16; see user data transmitted from operator device/cell-device via wireless communication, Fig 3 @ 308).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851